1

2

3

4

5

6                                  UNITED STATES DISTRICT COURT

7                                          DISTRICT OF NEVADA

8                                                       ***

9        ESAU DOZIER,                                          Case No. 2:08-cv-00489-KJD-GWF

10                                           Petitioner,                        ORDER
                 v.
11
         DWIGHT NEVEN, et al.,
12
                                        Respondents.
13

14              Esau Dozier’s 28 U.S.C. § 2254 petition for writ of habeas corpus is before the

15   court for final disposition on the merits (ECF No. 6).

16         I.         Background & Procedural History

17         In December 2004, a jury convicted Dozier of two counts of robbery with a deadly

18   weapon (counts 1 and 2) and burglary (count 3). Exh. 31. 1 The state district court

19   sentenced him as follows: 72 to 180 months each on counts 1 and 2, with a like and

20   consecutive term for the deadly weapon enhancement on each count; 72 to 180 months

21   on count 3, counts 1 and 2 to run consecutively, and count 3 to run concurrently. Exh.

22   36, p. 24. Judgment was entered in February 2005. Exh. 37.

23         The Nevada Supreme Court affirmed Dozier’s convictions and subsequently

24   affirmed the denial of his state postconviction petition. Exhs. 56, 85.

25         This court originally granted respondents’ motion to dismiss this federal petition as

26   time-barred, and judgment was entered (ECF No. 25, 26). Dozier ultimately filed a

27
     1
28    Exhibits referenced in this order are exhibits to petitioner’s motion for relief from judgment, ECF No.36,
     and are found at ECF Nos. 37-40.
                                                           1
1
     motion for relief from judgment, which demonstrated that respondents had failed to
2
     provide this court with the complete state-court record and that the complete state-court
3
     record demonstrated that Dozier’s federal petition was in fact timely (ECF No. 36). This
4
     court vacated the judgment and directed respondents to answer grounds 1 and 3 (ECF
5
     No. 48). Respondents have answered, and petitioner filed a reply (ECF No. 53, 54).
6
        II.       Antiterrorism and Effective Death Penalty Act
7
              28 U.S.C. § 2254(d), a provision of the Antiterrorism and Effective Death Penalty
8
     Act (AEDPA), provides the legal standards for this court’s consideration of the petition in
9
     this case:
10
                 An application for a writ of habeas corpus on behalf of a person in
11            custody pursuant to the judgment of a State court shall not be granted with
              respect to any claim that was adjudicated on the merits in State court
12            proceedings unless the adjudication of the claim ―

13                   (1)  resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law, as determined
14            by the Supreme Court of the United States; or
15                   (2)   resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented in the State
16            court proceeding.
17
     The AEDPA “modified a federal habeas court’s role in reviewing state prisoner
18
     applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court
19
     convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S.
20
     685, 693-694 (2002). This Court’s ability to grant a writ is limited to cases where “there
21
     is no possibility fair-minded jurists could disagree that the state court’s decision conflicts
22
     with [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
23
     Supreme Court has emphasized “that even a strong case for relief does not mean the
24
     state court's contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538
25
     U.S. 63, 75 (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing
26
     the AEDPA standard as “a difficult to meet and highly deferential standard for evaluating
27

28
                                                   2
1
     state-court rulings, which demands that state-court decisions be given the benefit of the
2
     doubt”) (internal quotation marks and citations omitted).
3
            A state court decision is contrary to clearly established Supreme Court
4
     precedent, within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that
5
     contradicts the governing law set forth in [the Supreme Court’s] cases” or “if the state
6
     court confronts a set of facts that are materially indistinguishable from a decision of [the
7
     Supreme Court] and nevertheless arrives at a result different from [the Supreme
8
     Court’s] precedent.” Lockyer, 538 U.S. at 73 (quoting Williams v. Taylor, 529 U.S. 362,
9
     405-06 (2000), and citing Bell, 535 U.S. at 694.
10
            A state court decision is an unreasonable application of clearly established
11
     Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court
12
     identifies the correct governing legal principle from [the Supreme Court’s] decisions but
13
     unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538
14
     U.S. at 74 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause
15
     requires the state court decision to be more than incorrect or erroneous; the state
16
     court’s application of clearly established law must be objectively unreasonable. Id.
17
     (quoting Williams, 529 U.S. at 409).
18
            To the extent that the state court’s factual findings are challenged, the
19
     “unreasonable determination of fact” clause of § 2254(d)(2) controls on federal habeas
20
     review. E.g., Lambert v. Blodgett, 393 F.3d 943, 972 (9th Cir.2004). This clause
21
     requires that the federal courts “must be particularly deferential” to state court factual
22
     determinations. Id. The governing standard is not satisfied by a showing merely that the
23
     state court finding was “clearly erroneous.” 393 F.3d at 973. Rather, AEDPA requires
24
     substantially more deference:
25
                .... [I]n concluding that a state-court finding is unsupported by substantial
26          evidence in the state-court record, it is not enough that we would reverse in
            similar circumstances if this were an appeal from a district court decision.
27          Rather, we must be convinced that an appellate panel, applying the normal
            standards of appellate review, could not reasonably conclude that the
28          finding is supported by the record.
                                                   3
1

2              Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir.2004); see also Lambert, 393

3    F.3d at 972.

4              Under 28 U.S.C. § 2254(e)(1), state court factual findings are presumed to be

5    correct unless rebutted by clear and convincing evidence. The petitioner bears the

6    burden of proving by a preponderance of the evidence that he is entitled to habeas

7    relief. Cullen, 563 U.S. at 181.

8       III.      Instant Petition

9              Ground 1

10             Dozier contends that his convictions were not supported by sufficient evidence in

11   violation of his Fourteenth Amendment due process rights (ECF No. 6, p. 3). He argues

12   that the robbery victims were unable to identify him and that the State did not establish

13   use of a deadly weapon beyond a reasonable doubt.

14      “The Constitution prohibits the criminal conviction of any person except upon proof

15   of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 309 (1979)

16   (citing In re Winship, 397 U.S. 358 (1970)). On federal habeas corpus review of a

17   judgment of conviction pursuant to 28 U.S.C. § 2254, the petitioner “is entitled to

18   habeas corpus relief if it is found that upon the record evidence adduced at the trial no

19   rational trier of fact could have found proof of guilt beyond a reasonable doubt.” Id. at

20   324. “[T]he standard must be applied with explicit reference to the substantive elements

21   of the criminal offense as defined by state law.” Id. at 324 n.16. On habeas review, this

22   court must assume that the trier of fact resolved any evidentiary conflicts in favor of the

23   prosecution and must defer to such resolution. Id. at 326. Generally, the credibility of

24   witnesses is beyond the scope of a review of the sufficiency of the evidence. Schlup v.

25   Delo, 513 U.S. 298, 330 (1995).

26      Demissie Kelemework testified at trial that she had been visiting Reno with several

27   friends on the night in question. Exh. 29, pp. 113-129. She and Mulunesh Gutema had

28   stepped inside their motel room when a man pushed into the room before she locked

                                                   4
1
     the door. Kelemework said that the man had a black gun that was probably 12 inches
2
     long. She described the man as black, about 150 to 160 pounds, neat, clean-shaven
3
     and nicely dressed. He took her fanny pack and other items and stuffed them in a red
4
     bag that was in the room. He took a gift bag that belonged to a black woman from
5
     Pleasanton, California who was not in the room at the time. Kelemework identified
6
     Dozier and one other man from a police photo lineup as the possible robber. In court,
7
     while she identified Dozier, she acknowledged that she was not 100% certain he was
8
     the robber.
9
        Ms. Gutema also testified. Id. at 129-143. She stated that she and Kelemework had
10
     gone back to their motel room to get their jackets. She had about $600-700 in a fanny
11
     pack that she was wearing. The man that forced his way into their room was black with
12
     a shaved or bald head and had a black gun about 12 inches long. He put all the items
13
     he took in a red bag with a black strap that belonged to Gutema. She testified that she
14
     was not certain Dozier was the robber.
15
        Reno Police Officer Thomas Mueller testified that he met with the victims the night of
16
     the robbery. Id. at 143-150. They described the robber as a black male, approximately
17
     30 to 40 years of age with a shaved head, clean-shaven, 160 to 180 pounds, wearing
18
     black and holding a black pistol. Reno Police Officer Eric Stroshine testified that a
19
     couple of months after the robbery he was contacted by Katherine Stewart, who wanted
20
     to file a report of an embezzled vehicle. Id. at 150-152. Stewart also told him she had
21
     information about the armed robbery. Months before trial, the state district court issued
22
     a material witness order requiring Stewart to post bail as a material witness in order to
23
     secure her presence at Dozier’s trial. Exh. 9.
24
        Katherine Stewart subsequently testified at trial that Dozier had been her boyfriend
25
     for about a year and one-half. Exh. 29, pp. 156-177. Dozier had a black revolver about
26
     12 inches long. On the night in question, Stewart and Dozier did not have a place to
27
     stay, so she parked in downtown Reno and was going to sleep in her car. Dozier’s gun
28
                                                  5
1
     was in a suitcase in the trunk of her car. He told her he was going to “go do some
2
     hustling,” he went to the trunk of the car, but Stewart did not see what he took from the
3
     trunk. Dozier was dressed in a black leather jacket, black t-shirt, dark Levi’s, and black
4
     boots. Stewart locked the car and went to sleep. Dozier returned, Stewart unlocked the
5
     car, Dozier threw a red bag with a black strap in the car, got in the driver’s seat, started
6
     the car and drove away. She described him as “excited, wanting to get out of there; he
7
     was sweating.” Id. at 165. He drove them to Sparks and got a room at a Motel 6. In the
8
     hotel room he dumped out the bag, and Stewart saw two purses or fanny packs and a
9
     gift bag. In the purse was a California driver’s license with a photo of a black woman
10
     and a Pleasanton address.
11
        The Nevada Supreme Court rejected Dozier’s challenge to the sufficiency of the
12
     evidence on appeal:
13
                First, Dozier contends that insufficient evidence was adduced at trial to
14          support his convictions for robbery and burglary. The standard of review
15          for a challenge to the sufficiency of the evidence to support a criminal
            conviction is “‘whether, after viewing the evidence in the light most
16          favorable to the prosecution, any rational trier of fact could have found the
            essential elements of the crime beyond a reasonable doubt.’” McNair v.
17          State, 825 P.2d 571, 573 (Nev. 1992) (quoting Jackson v. Virginia, 443
            U.S. 307, 319 (1979)).
18

19              Here, victims Demissie Kelemework and Mulunesh Gutema both
            testified that at about 10:15 pm on May 25, 2002, a man with a gun
20          entered their El Ray Motel room and ordered them to be quiet and to give
            him whatever they had. They were scared and gave the man their leather
21          fanny packs, each of which contained several hundred dollars. The man
            also took a small gift bag that belonged to a black female friend of theirs
22
            from Pleasanton, California. The man packed the things he was taking into
23          a red traveling bag with a black strap. Kelemework described the man as
            a 30 to 40-year-old black male, well-shaven, and dressed in nice clothes.
24          Gutema described the man as a black male with a clean-shaven head.
            Neither woman was 100 percent sure that Dozier was the robber.
25
                Reno Police Officer Thomas Mueller testified that, at about 10:50 pm
26
            on May 25, 2002, he was called to the area of The Sands Casino
27          regarding a robbery that occurred at the El Ray Motel. He stated that the
            victims described the robber as a clean-shaven black male, 30 to 40 years
28
                                                   6
1           of age, who had a shaven head, was dressed in a black top and black
            pants, and was armed with a black pistol.
2

3               Katherine Stewart, Dozier's former girlfriend, testified that on May 25,
            2002, she drove from Concord, California to Reno to visit Dozier. She was
4           tired and they did not have money for a hotel room, so they parked by The
            Sands and Sundowner sometime after nightfall and Stewart slept in the
5           car. Dozier, however, wanted to go to the casinos and do some hustling.
            He got out of the car, opened and closed the trunk, and left. Stewart knew
6           that Dozier's handgun was in the trunk. When Dozier returned, he had a
7           red canvas bag with a black strap, which Stewart described as "like a gym
            bag." Dozier was excited, sweating, and wanted to leave. They drove from
8           Reno to Sparks where they got a hotel room. Dozier dumped the contents
            of the red bag onto the bed. They included a small gift bag, a leather fanny
9           pack, a purse, and $200.00. Stewart also saw a California driver's license;
            it had a picture of black woman and listed a Pleasanton address. Stewart
10
            stated that Dozier was dressed in a black leather jacket, black T-shirt, dark
11          Levi's, and black boots.

12              We conclude that the jury could reasonably infer from the
            circumstantial evidence presented at trial that Dozier committed the
13          crimes of robbery and burglary. It is for the jury to determine the weight
            and credibility to give conflicting testimony, and the jury's verdict will not
14
            be disturbed on appeal where, as here, sufficient evidence supports the
15          verdict.

16              Second, Dozier claims that insufficient evidence was adduced at trial to
            show he used a deadly weapon or handgun. However, both Kelemework
17          and Gutema testified that the robber had a big black gun, which they
            indicated was about a foot long. And Stewart testified that she had actually
18
            handled Dozier's handgun, it was a black revolver about a foot long, and it
19          was in Dozier's suitcase in the trunk of her car on the night of the robbery.
            We conclude that a jury could reasonably infer from this testimony that
20          Dozier used a handgun to commit robbery, and that there is sufficient
            evidence to support the jury's verdict.
21

22      Exh. 56, pp. 1-4. Dozier argues that the Nevada Supreme Court ignored Stewart’s
23   motivation to lie because she was angry with him over taking her car (ECF No. 54, pp.
24   4-7). But it is up to the jury to weigh credibility, and the credibility of witnesses is
25   generally beyond the scope of a review of the sufficiency of the evidence. Schlup, 513
26   U.S. at 330. Dozier has not shown that no rational trier of fact could have found proof of
27   guilt beyond a reasonable doubt. Jackson, 443 U.S. at 324. He has failed to
28   demonstrate that the Nevada Supreme Court decision on federal ground 1 was contrary
                                                    7
1
     to, or involved an unreasonable application of, clearly established U.S. Supreme Court
2
     law, or was based on an unreasonable determination of the facts in light of the evidence
3
     presented in the state court proceeding. 28 U.S.C. § 2254(d). Accordingly, Dozier is
4
     not entitled to relief on ground 1.
5
        Ground 3
6
        Dozier contends that his sentence for the deadly weapon enhancement exceeded
7
     the statutory limitation and violated his Eighth Amendment right to be free from cruel
8
     and unusual punishment (ECF No. 6, p. 7). While not entirely clear, Dozier appears to
9
     also assert that his trial counsel was ineffective for failing to object to the sentence
10
     imposed at the sentencing hearing. Id.
11
        Respondents argue that neither claim was properly exhausted as a federal
12
     constitutional claim in state court (ECF No. 53, pp. 11-13). As these claims fail on the
13
     merits even under de novo review, the court need not address the exhaustion issue.
14
     See Jones v. Ryan, 691 F.3d 1093, 1101 n.2 (9th Cir. 2012).
15
        “The Eighth Amendment does not require strict proportionality between crime and
16
     sentence. Rather, it forbids only extreme sentences that are ‘grossly disproportionate’ to
17
     the crime.” Harmelin v. Michigan, 501 U.S. 957, 1001 (1991) (Kennedy, J., concurring);
18
     see, e.g., Solem v. Helm, 463 U.S. 277, 303 (1983) (holding that a sentence of life
19
     imprisonment without the possibility of parole for seventh nonviolent felony violates
20
     Eighth Amendment). “[O]utside the context of capital punishment, successful challenges
21
     to the proportionality of particular sentences will be exceedingly rare.” Id. at 289- 90. For
22
     purposes of federal habeas review, under 28 U.S.C. § 2254(d)(1), “[a] gross
23
     proportionality principle is applicable to sentences for terms of years.” Lockyer v.
24
     Andrade, 538 U.S. 63, 72 (2003). Thus, the federal proportionality analysis comes into
25
     play “only in the rare case in which a threshold comparison of the crime committed and
26
     the sentence imposed leads to an inference of gross disproportionality.” Harmelin, 501
27
     U.S. at 1005.
28
                                                   8
1
        The state district court sentenced Dozier to 72 to 180 months on each of the two
2
     robbery with a deadly weapon counts, with an equal and consecutive term for the
3
     deadly weapon enhancement on each of the two counts, count 1 and 2 to run
4
     consecutively. Exh. 36, pp. 24. The court sentenced him to 72 to 180 months on the
5
     burglary count, to run concurrently. Id.
6
        The Nevada Supreme Court rejected this claim:
7
                Third, Dozier contends that the district court improperly applied the
8           deadly weapon enhancement to his robbery sentences. He argues that
9           because the deadly weapon enhancement must be "equal to and in
            addition to the term of imprisonment prescribed by statute for the crime"
10          (NRS 193.165(1)) and that the term of imprisonment prescribed by statute
            for the crime of robbery is 2 to 15 years, the district court erred when it
11          sentenced him to an equal and additional term of 6 to 15 years. However,
            our review of the record reveals that the district court properly sentenced
12          Dozier for his robbery convictions and correctly enhanced the sentences
13          with equal and consecutive terms of imprisonment for the use of a deadly
            weapon. The district court imposed enhancements that fell within the
14          sentencing limits prescribed by NRS 200.380(2) as required by NRS
            193.165(1). Accordingly, we conclude that the district court did not err.
15
        Exh. 56, p. 4. Respondents point out that Dozier did not invoke the Eighth
16
     Amendment in his direct appeal (ECF No. 53, pp. 11), though he did argue that his
17
     sentence constituted cruel and unusual punishment. In any event, the Nevada statute
18
     proscribes that robbery is punishable by a minimum term of 2 years and a maximum
19
     term of 15 years. NRS 200.380(2). The state district court sentenced him on robbery
20
     with a deadly weapon and burglary counts to terms well within the statutory parameters.
21
     A comparison of the crimes committed and the sentences imposed certainly does not
22
     give rise to an inference of gross disproportionality here. Harmelin, 501 U.S. at 1005.
23
        As to whether Dozier’s counsel was ineffective for failing to object to the sentence at
24
     the sentencing hearing, ineffective assistance of counsel (IAC) claims are governed by
25
     the two-part test announced in Strickland v. Washington, 466 U.S. 668 (1984). In
26
     Strickland, the Supreme Court held that a petitioner claiming ineffective assistance of
27
     counsel has the burden of demonstrating that (1) the attorney made errors so serious
28
                                                 9
1
     that he or she was not functioning as the “counsel” guaranteed by the Sixth
2
     Amendment, and (2) that the deficient performance prejudiced the defense. Williams,
3
     529 U.S. at 390-91 (citing Strickland, 466 U.S. at 687). To establish ineffectiveness, the
4
     defendant must show that counsel’s representation fell below an objective standard of
5
     reasonableness. Id. To establish prejudice, the defendant must show that there is a
6
     reasonable probability that, but for counsel’s unprofessional errors, the result of the
7
     proceeding would have been different. Id. A reasonable probability is “probability
8
     sufficient to undermine confidence in the outcome.” Id. Additionally, any review of the
9
     attorney’s performance must be “highly deferential” and must adopt counsel’s
10
     perspective at the time of the challenged conduct, in order to avoid the distorting effects
11
     of hindsight. Strickland, 466 U.S. at 689. It is the petitioner’s burden to overcome the
12
     presumption that counsel’s actions might be considered sound trial strategy. Id.
13
        Ineffective assistance of counsel under Strickland requires a showing of deficient
14
     performance of counsel resulting in prejudice, “with performance being measured
15
     against an objective standard of reasonableness, . . . under prevailing professional
16
     norms.” Rompilla v. Beard, 545 U.S. 374, 380 (2005) (internal quotations and citations
17
     omitted). When the ineffective assistance of counsel claim is based on a challenge to a
18
     guilty plea, the Strickland prejudice prong requires a petitioner to demonstrate “that
19
     there is a reasonable probability that, but for counsel’s errors, he would not have
20
     pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52,
21
     59 (1985).
22
        When pronouncing the sentences, the court explained that it followed the
23
     recommendation of the Division of Parole and Probation, that it considered Dozier’s
24
     criminal history, that armed robbery is an extraordinarily dangerous and violent offense
25
     and that the victims will never be free from the trauma that was inflicted. Exh. 36, pp.
26
     26-27. Dozier has not shown that there was a reasonable probability of a different
27

28
                                                 10
1
     outcome if counsel had objected to the sentence imposed at the time of the sentencing
2
     hearing. Both claims in ground 3 are, therefore, denied.
3
        Thus, the petition is denied in its entirety.
4
        IV.    Certificate of Appealability
5
        This is a final order adverse to the petitioner. As such, Rule 11 of the Rules
6
     Governing Section 2254 Cases requires this court to issue or deny a certificate of
7
     appealability (COA). Accordingly, the court has sua sponte evaluated the claims within
8
     the petition for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v.
9
     Calderon, 281 F.3d 851, 864-65 (9th Cir. 2002).
10
        Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner "has
11
     made a substantial showing of the denial of a constitutional right." With respect to
12
     claims rejected on the merits, a petitioner "must demonstrate that reasonable jurists
13
     would find the district court's assessment of the constitutional claims debatable or
14
     wrong." Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463
15
     U.S. 880, 893 & n.4 (1983)). For procedural rulings, a COA will issue only if reasonable
16
     jurists could debate (1) whether the petition states a valid claim of the denial of a
17
     constitutional right and (2) whether the court's procedural ruling was correct. Id.
18
        Having reviewed its determinations and rulings in adjudicating Dozier’s petition, the
19
     court finds that none of those rulings meets the Slack standard. The court therefore
20
     declines to issue a certificate of appealability for its resolution of any of Dozier’s claims.
21

22

23

24

25

26

27

28
                                                   11
1
        V.       Conclusion
2
        IT IS THEREFORE ORDERED that the petition (ECF No. 6) is DENIED in its
3
     entirety.
4
        IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
5
        IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
6
     close this case.
7

8            DATED: 11 December 2019.

9
                                                 KENT J. DAWSON
10                                               UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            12
